Title: To Benjamin Franklin from Francis Coffyn, 24 September 1779
From: Coffyn, Francis
To: Franklin, Benjamin


Hond. Sir.
Dunkerque 24. Sepber 1779.
I beg leave to refer your Excellency to my last letter of 18 inst, and have now the pleasure to inform your Excellency That the Cutter Black prince Capt. Merchant arrived this afternoon in this road: one of his officers is comed on shore, who told me that Since their last departure from Brest, they have had but indifferent success, they took only two prizes in the Irish channell, the one a large vessell loaded with Iron Tarr, & timber bound from Gotthenbourg to Dublin, which they sent for a port in France, the other was a light vessell which they ransom’d for 300 Guineas, the hostage with 18 prisoners are on board; I requested M. De Chaulieu the Commander at this place to have them committed to the common Jail where the English prisoners are, which he promised to grant the moment they should be Sent on shore, and to allow a guard to conduct them. I shall now Expect your Excellencys orders respecting said prisoners maintainance; interim I here enclose an acknowledgement of the Commissary at Brest for two prisoners Capn Merchant delivered to the keeper of the Bagne prison at said place. Per my next I shall forward to your excellency a Copy of Capn. Merchants Journal, by which appears that he has attack’d an English Schooner of 18 guns which only escaped by outsailing the black prince.
I have the honour to remain with profound respect Your Excellency’s Most obedient and most devoted humble servant
Frans. Coffyn
His Excellency Dr. Bn Franklin
 
Notation: Mr. Coffin Sept 24. 1779
